No. 98-20907
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20907
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FRANK MARTINEZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CR-12-5
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Frank Martinez entered a guilty plea to one count of

conspiracy to possess with the intent to distribute cocaine, and

was sentenced to 135 months' imprisonment.    He appeals his

conviction and sentence.    Martinez has also moved for leave to

file a reply brief out of time.    The motion is GRANTED.

     Martinez executed an informed and voluntary waiver of his

right of appeal, with the exception of his right to appeal a

sentence imposed in excess of the statutory maximum or an upward

departure from the sentencing guidelines that was not requested

by the Government.   See United States v. Portillo, 18 F.3d 290,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 98-20907
                                 -2-

292 (5th Cir. 1994).   The issues raised in this appeal do not

fall within those exceptions, and therefore will not be reviewed.

This appeal is without arguable merit and thus frivolous.   See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   It is

therefore dismissed.

     DISMISSED.